DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-8, 14, and 16 remain pending, and are allowed.
Claim 17-24 have been cancelled.
Claims 9 and 15 have been cancelled by an Examiner’s amendment.


Response to Arguments
Applicant’s arguments filed on 8/21/2020 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. The subject matter amended into independent claim 12 is not disclosed in the cited prior art, and the cited reference for dependent claim 9 does not disclose all the particularities of the claim.



Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure considerations of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment to the claims was given in an interview with Zephyr Andrew 2/24/2020 and 3/15/2021.
The application has been amended as follows:

In the Claims

1. (Currently Amended) A system comprising:
a product enclosure including one or more shelves for placement of a plurality of products, one or more doors, one or more cameras, one or more processors, and a network connection, the one or more processors being configured to:
unlock one or more of the doors in response to an open door message from a remote back end infrastructure;
using the one or more cameras, capture a sequence of images associated with a transaction involving one or more products; and
using the network connection, transmit the sequence of images to a remote back end infrastructure in response to one or more of the doors locking, or in response to passage of a predetermined period of time; and
the remote back end infrastructure including one or more computing devices operating in a network, the one or more computing devices configured to:
receive the sequence of images from the product enclosure via the network;
process the sequence of images to (1) identify a hand reaching into the product enclosure, (2) determine a location of the hand within the enclosure, and (3) identify a first product grasped by the hand; and


9. (Cancelled)

15. (Cancelled)


Reasons for Allowance
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious the features of the Applicant’s invention. The allowable features are as follows:
transmit the sequence of images to a remote back end infrastructure in response to one or more of the doors locking, or in response to passage of a predetermined period of time;

The most pertinent prior art made of record include Kumar (US 20150019391 A1), Philippe (US 20130076898 A1), Lakshman (US 20130262252 A1), and PTO-892 Reference U.

Kumar discloses a system for tracking the removal/placement of items in inventory locations, and automatically provide item information and update the inventory information. A wireless infrastructure is used to transmit images to a computer, and detecting entrance of a user’s hand in an inventory location, and charging the user for the items removed from the inventory location as the user leaves the facility. However, Kumar does not disclose tracking of the position of the hand within the enclosure or where the doors of the enclosure are locked/unlocked.

Philippe discloses a system for tracking products using an imaging unit. The imaging unit tracks the motion of the user’s hand as it moves through the storage compartment. However, Philippe does not 

Lakshman discloses a pickup location of storage compartments where a remote control station can unlock the doors to the store compartment units and monitors the placement of items into the compartments. However, Lakshman does not disclose where the images are transmitted in response to the doors locking or a passage of a predetermined period of time.

PTO-892 Reference U discloses a system for visual shelf monitoring to determine product placements and inventory. The images are analyzed to recognize the products on the shelves, ensure they are in the correct location according to planogram specifications, and monitor the remaining inventory. However, PTO-892 Reference U does not disclose where the customer is charged for removing specific items from the shelves or an enclosure where there is a locking/unlocking of doors.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification to the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625